PER CuRiam.
Under the Motor Vehicle Safety and Financial Responsibility Act, G.S. 20-279.1(8), a conditional vendee, lessee, or mortgagor of a motor vehicle is deemed -to be the owner. Liability on the part of the appellee can arise only by application of the doctrine respondeat superior, that is, by showing the relationship of master and servant, or employer and employee, or principal and agent. The complaint does not allege facts showing any such relationship. The demurrer was properly sustained.
Affirmed.